Title: To Thomas Jefferson from Robert Thompson, 2 May 1807
From: Thompson, Robert
To: Jefferson, Thomas


                        
                            Washington City May 2d 1807
                        
                        I hope your excellency will excuse my presumption in addressing you which I should not have done only an Idea
                            occurred to me which I think will meet with your approbation it is the surveying of our coast for which congress made an
                            appropriation last Session It occurred to me that if one of the small vessels lying at the navy yard in this city was
                            fitted out and the officers who are not in actual service ordered out in her (I am certain they would volunteer to go) it
                            would be performed with less expence than by employing persons not so much interested or perhaps not so well qualified for
                            the task it would have this advantage it would give the officers a better knowledge of the coast than ever they could
                            otherwise obtain and perhaps be the means of saving some of our frigates My Idea of determining the position of the
                            different Shoals sandbanks Gulf Stream &c would be to take several celestial observations at Cape Henry and also
                            to determine the rate of the Chronometer at the same time and from the mean of several observations to determine the true
                            Latitude and Longitude of Cape Henry and the Watch would be a most valuable acquisition in short distances far preferable
                            to any observations practicable at Sea
                        I expect the Chesepeake will leave this place for Hampden roads about the 15th of this month I understand I
                            am to go in her as far as Hampden in order to determine the rate of the Chronometer as Commodore Barron intends taking her
                            with him but I suppose he would dispence with her if governt. wanted her for that purpose I hope your excellency will
                            turn your thoughts a little to the Subject and if you will approve of the plan there is nothing would give me greater
                            satisfaction than to be one of those employed in the task 
                  I have the Honor to be Sir your excellency’s very humble
                            Servant
                        
                            Robert Thompson
                            
                        
                    